Citation Nr: 1811844	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bone spurs of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1990 to September 1990, November 1990 to May 1991, and December 1996 to September 1997.  He also had many years of service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veteran Law Judge in June 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of his June 2017 hearing, the Veteran testified that in 2015 he injured his right foot while performing PT and went to sick call at Moncrief Army Hospital at Ft. Jackson.  He stated that he was given a 30 day profile as a result of his foot injury.  The Veteran also reported having been seen for right foot problems on numerous occasions while on active duty.  

The Board observes that attempts were made to obtain service treatment records from the National Guard in January 2017.  In a January 2018 response, it was noted that a request for service treatment records had not been processed as they were currently experiencing a backlog and that the request would be processed in the order that it was received.  To date, the requested information has not been received.  

Furthermore, the Veteran has not been afforded a VA examination to determine the nature and etiology of any right foot bone spurs, if present, and their relationship, if any, to his active periods of service or his service in the National Guard, to include any period of active duty for training or inactive duty training while in the National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Exhaust all efforts to obtain the Veteran's service personnel and medical records pertaining to his service in the National Guard and add them to the claims file.  Verify all periods of ACDUTRA and INACDUTRA service. 

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  After completing (1) and (2) above, schedule the Veteran for a VA examination to address the nature and etiology of his right foot bone spurs.  The examiner must be given access to the entire record and note such review in his/her report.  After examination and review of the record, the examiner is requested to answer the following questions:  Does the Veteran have or did the Veteran have right bone spurs during the appeal period?  If so, is at least as likely as not (50 percent or greater) that the Veteran's current right foot bone spurs are attributable to a period of active duty and/or ACDUTRA/INACDUTRA, including military and training duties involving running.  The examiner must provide a complete rationale for any opinion provided.  Any opinion offered must take into account the Veteran's history and contentions.

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




